Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20110207066 A1), hereinafter Hong, in view of Dumortier et al (WO 2006010693 A1), hereinafter Dumortier.
Regarding claim 1, Hong discloses an apparatus (Figures 1-2 and paragraphs 20-21) for combusting a flare gas (paragraph 20) comprising one or more flare nozzle assemblies (flare structures 15), each of the flare nozzle assemblies comprising: 
an outer conduit (outer tubular member 34) having a longitudinal axis (longitudinal central axis 36), a rearward longitudinal end (lower end 54), and a forward longitudinal end (upper end 56); 
an inner conduit (inner member 32) for a flow of an entrainment media and air (paragraph 0022), the inner conduit comprising 
an inlet opening (inner member inlet 44) at a rearward longitudinal end (lower end 38) of the inner conduit (Fig. 2, paragraph 0022), 
a discharge opening (inner member outlet 46) at a forward longitudinal end (upper end 40) of the inner conduit (Fig. 2, paragraph 0022); 

the inner conduit (inner member 32) extending into the rearward longitudinal end of the outer conduit such that (i) the rearward longitudinal end of the inner conduit (lower end 38) is positioned outside (see Figure 2) of the rearward longitudinal end of the outer conduit (lower end 54) and (ii) the discharge opening of the inner conduit (inner member outlet 46) is positioned substantially (see Figure 2) at the forward longitudinal end of the outer conduit (upper end 56); and 
a longitudinally extending flow annulus (annular passage 64) for the flare gas which is formed in the outer conduit (Figure 2) between an interior surface of the outer conduit (inner surface 62) an exterior of the inner conduit (outer surface 48), wherein the longitudinally extending flow annulus (i) laterally surrounds the longitudinal axis of the outer conduit (see Figure 2) and (ii) has an inlet opening (gas inlet 66) at the rearward longitudinal end of the outer conduit for receiving the flare gas (paragraphs 0025-0026).
Hong does not disclose the inner conduit of claim 1 comprising a longitudinally extending straight venturi section of substantially constant interior cross-sectional area, and a longitudinally extending diverging venturi section which increases in interior cross-sectional area as the diverging venturi section extends forwardly from a forward longitudinal end of the straight venturi section;
Dumortier discloses a flare stack (Figure 2) for combustion of flare gas comprising an outer and inner conduit, where the inner conduit comprises a longitudinally extending straight venturi section of substantially constant interior cross-sectional area (Figure 2: straight section of “ventury system 202”), and a longitudinally extending diverging venturi section which increases in interior cross-sectional area as the diverging venturi section extends forwardly from a forward longitudinal end of the straight venturi section (Figure 2: diverging section above straight section of “ventury system 202”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hong to utilize the “ventury system 202” teachings of Dumortier to incorporate straight and diverging venturi sections onto the inner conduit of Hong, improving the mixing of the media and air, as suggested by Dumortier on page 8 line 31 to page 9 line 5.
Regarding claim 2, modified Hong, as described above, does not disclose the apparatus of claim 1 wherein: the inner conduit further comprises a venturi inlet bell structure at the rearward longitudinal end of the inner conduit and the longitudinally extending straight venturi section of the inner conduit extends forwardly from the venturi inlet bell structure.
However, Dumortier discloses a flare stack (Figure 2) for combustion of flare gas comprising an outer and inner conduit, where the inner conduit further comprises a venturi inlet bell structure at the rearward longitudinal end of the inner conduit (see Figure 1 below) and the longitudinally extending straight venturi section of the inner conduit extends forwardly from the venturi inlet bell structure (see Figure 1 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hong to further utilize the “ventury system 202” teachings of Dumortier to incorporate a venturi inlet bell structure onto the inner conduit of Hong, improving the mixing of the media and air, as suggested by Dumortier on page 8 line 31 to page 9 line 5.

    PNG
    media_image1.png
    910
    596
    media_image1.png
    Greyscale

Figure 1: Venturi or “ventury” structure of Dumortier
Regarding claim 3, as shown in Figure 1 above, the venturi structure of Dumortier is at the bottom or rearward longitudinal end of the inner conduit. Thus, modified Hong, with the venturi structure of Dumortier as described above, discloses the apparatus of claim 1 wherein the inner conduit further comprises a longitudinal discharge section (upper section of the modified inner member 32) of substantially constant internal cross-sectional area which extends forwardly from a forward longitudinal end of the longitudinally extending diverging venturi section (see Figure 1 above) of the inner conduit to the discharge opening of the inner conduit.
Regarding claim 4, modified Hong, as described above, discloses the apparatus of claim 3 wherein the forward longitudinal end of the longitudinally extending diverging venturi section of the inner conduit is located outside of the rearward longitudinal end of the outer conduit (see Figure 1 above, the venturi structure of Dumortier, which is implemented in modified Hong, appears to be located outside of the rearward longitudinal end of the outer conduit).
To the extent that the applicant disagrees, or if later determined that the extending diverging venturi section of modified Hong is not located outside in the manner claimed, then the examiner takes the position that such a modification to Hong would be an obvious matter of design choice, since the applicant’s specification does not disclose that this claimed configuration solves any particular problem in the art or yields a specific benefit. One of ordinary skill in the art would understand that the flow of fluid through the diverging venturi section would be substantially the same in either configuration, i.e. inside or outside the outer conduit. 
Regarding claim 5, modified Hong, as described above, discloses the apparatus of claim 3 wherein the forward longitudinal end of the longitudinally extending diverging venturi section of the inner conduit is located inside of the outer conduit.
Claim 5 is rejected by substantially the same rationale as applied to claim 4 above, the only difference being the extending diverging venturi section being located inside of the outer conduit.
Regarding claim 6, modified Hong, as described above, discloses the apparatus of claim 1 further comprising a plenum (plenum 20) for the flare gas (paragraph 0020), the plenum having an interior (plenum interior 95), an upper wall (curved upper plate 93), and a lower wall (curved lower plate 94) and, wherein for each of the one or more flare nozzle assemblies: the rearward longitudinal end of the outer conduit of the flare nozzle assembly is located inside the interior of the plenum or at the upper wall of the plenum (Figure 2) such that the inlet opening of the flow annulus of the flare nozzle assembly is in fluid communication with the interior of the plenum (Figure 2, paragraph 0010); the forward longitudinal end of the outer conduit of the flare nozzle assembly is located outside of plenum (Figure 2); the inner conduit of the flare nozzle assembly extends through the lower wall of the plenum (Figure 2); and the inlet opening of the inner conduit of the flare nozzle assembly is located outside of the plenum (Figure 2).
Regarding claim 7, modified Hong, as described above, discloses the apparatus of claim 6 comprising a plurality of the flare nozzle assemblies (Figure 1 of Hong).
Regarding claim 8, modified Hong, as described above, discloses the apparatus of claim 6 further comprising a flare stack (paragraph 20: flare stack) having an upper end on which the plenum is located (Figure 1, paragraph 20).
Regarding claim 9, modified Hong, as described above, discloses the apparatus of claim 1 wherein the longitudinally extending straight venturi section of the inner conduit has a cylindrical interior surface and the longitudinally extending diverging venturi section of the inner conduit comprises an interior surface having a conical shape. The inner conduit in both Hong and Dumortier have cylindrical interior surfaces, and Dumortier describes a similar structure, mixing chamber 304, as conical. Therefore, it would be obvious to one of ordinary skill in the art, given the reasons stated, that the longitudinally extending straight venturi section of the inner conduit would have a cylindrical interior surface, and the longitudinally extending diverging venturi section of the inner conduit would be conical, and thus have a conical interior surface.
Regarding claim 10, modified Hong, as described above, does not disclose the apparatus of claim 1 further comprising an upper steam injection ring or assembly positioned outside of and around the forward longitudinal end of the outer conduit.
However, Hong describes in another embodiment, an apparatus with an upper steam injection ring or assembly (upper steam injectors 126) positioned outside of and around the forward longitudinal end of the outer conduit (Figure 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hong to include the upper steam injection ring or assembly in the embodiment shown in Figure 16 to maintain perimeter control and to provide an efficient air/steam and combustible gas mixture above the outer cylinder, as suggested in paragraph 0029 of Hong.
Regarding claim 11, modified Hong, as described above, discloses a method of combusting a flare gas comprising the steps of:
a) delivering the flare gas upwardly through an annulus (annular gas passage 64) between an inner surface (inner surface 62) of an outer conduit and an exterior (outer surface 48) of an inner conduit (inner member 32), the inner conduit extending upwardly into a lower end (lower end 54) of the outer conduit (Figure 2), the inner conduit having a discharge opening substantially at the upper end of the outer conduit (Figure 2), and the inner conduit having an inlet opening (inner member inlet 44) at a lower end (lower end 38) of the inner conduit which is positioned outside of and spaced downwardly from the lower end of the outer conduit (Figure 2); 
b) injecting an entrainment media into the inlet opening of the inner conduit from an injection structure which is spaced downwardly from the inlet opening of the inner conduit so that the entrainment media inducts an amount of air into the inner conduit as the entrainment media travels through a gap between the injection structure and the inlet opening of the inner conduit (Figure 2, paragraph 0021-0022 and 0026); and 
c) increasing the amount of air inducted into the inner conduit by the entrainment media in step (b) by delivering the entrainment media upwardly through a venturi structure, which forms at least a lower portion of the inner conduit, and out of the discharge opening of the inner conduit substantially at the upper end of the outer conduit, wherein the venturi structure comprises (i) an upwardly extending straight venturi section of the inner conduit having a substantially constant interior cross-sectional area followed by (ii) a diverging venturi section of the inner conduit which increases in interior cross- sectional area as it extends upwardly from the straight venturi section (this section of claim 11 is rejected by substantially the same the same rationale as applied to claim 2 above) 
Regarding claim 12, modified Hong, as described above, discloses the method of claim 11 wherein the entrainment media is steam (paragraph 0021-0022 of Hong)
Regarding claim 13, modified Hong, as described above, discloses the method of claim 11 wherein the inner conduit further comprises a venturi inlet bell structure at the lower end of the inner conduit (see Figure 1 above).
Regarding claim 14, the venturi structure of Dumortier is at the bottom or rearward longitudinal end of the inner conduit. Thus, modified Hong, with the venturi structure of Dumortier as described above, discloses the apparatus of claim 11 wherein the inner conduit further comprises an upper discharge section (upper section of the modified inner member 32) having a substantially constant internal cross-sectional area which extends upwardly from the diverging venturi section (see Figure 1 above) of the inner conduit to the discharge opening of the inner conduit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID JUNG HYON CHO/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762